United States Court of Appeals
                        For the First Circuit


No. 09-2186

                      GREGORIO IGARTÚA, ET AL.,

                       Plaintiffs, Appellants,

                                  v.

                  UNITED STATES OF AMERICA, ET AL.,

                        Defendants, Appellees.




                             ERRATA SHEET


     The opinion of this Court issued on November 24, 2010, is
amended as follows:

       On page 29, footnote 13, line 2, "Oct. 24" is changed to "Oct.
25".